     Case 6:20-cv-00625-JCB Document 2 Filed 12/02/20 Page 1 of 2 PageID #: 22




                                  In the United States District Court
                                       Eastern District of Texas
                                            Tyler Division

Dale S. Wheeler                                 §
                                                §
        Plaintiff,                              §
                                                §
v.                                              §        Civil Action No. 6-20-cv-00625_________________
                                                §
FPI Management, Inc. and                        §
CEG Multifamily                                 §
                                                §
                                                §
        Defendants.                             §

                            Plaintiff’s Certificate of Interested Parties

For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% of more of its stock.

        FPI Management, Inc. is a foreign corporation doing business in Texas.

        CEG Multifamily is a foreign entity doing business in Texas.

       A complete list of all persons, associations of persons, firms, partnerships,
corporations, guarantors, insurers, affiliates, parent or subsidiary corporation or other
legal entities that are financially interested in the outcome of this case:

        1. Dale S. Wheeler, Plaintiff. Ms. Wheeler is an individual citizen of Texas.

        2. Karen K. Fitzgerald, Fitzgerald Law, PLLC, 8150 N. Central Expy, 10th Floor,

Dallas, Texas 75206, 214.265.9958, karen@fitzgerald.law, Counsel for Plaintiff.

        3. FPI Management, Inc., which is a foreign corporation doing business in Texas.




Plaintiff’s Certificate of Interested Parties – Page 1
  Case 6:20-cv-00625-JCB Document 2 Filed 12/02/20 Page 2 of 2 PageID #: 23




        4. CEG Multifamily is a foreign entity headquartered in San Diego, California

and doing business in Texas.




                                                   Respectfully submitted,

                                                   /s/ Karen K. Fitzgerald
                                                   Karen K. Fitzgerald
                                                   State Bar No. 11656750
                                                   karen@fitzgerald.law
                                                   Fitzgerald Law, PLLC
                                                   8150 N. Central Expy, 10th Floor
                                                   Dallas TX 75206
                                                   (214) 265-9958

                                                   Counsel for Plaintiff




Plaintiff’s Certificate of Interested Parties – Page 2
